         Case 18-80853             Doc 39     Filed 11/08/18 Entered 11/08/18 10:18:48                                   Desc Main
                                                Document     Page 1 of 9
                                           UNITED STATES BANKRUPTCY COURT
                                            NORTHERN DISTRICT OF ILLINOIS
                                                    WESTERN DIVISION

              In re: PADILLA, BENJAMIN C                                                        § Case No. 18-80853
                     GALDAMEZ, JESSICA V                                                        §
                                                                                                §
         Debtor(s)                                                                              §

                                           TRUSTEE'S FINAL REPORT (TFR)

                The undersigned trustee hereby makes this Final Report and states as follows:

               1. A petition under Chapter 7 of the United States Bankruptcy Code
       was filed on April 17, 2018. The undersigned trustee was appointed on April 17, 2018.

                 2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                3. All scheduled and known assets of the estate have been reduced to cash, released to
       the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
       pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
       disposition of all property of the estate is attached as Exhibit A.
                 4. The trustee realized the gross receipts of                      $                  8,000.00

                                    Funds were disbursed in the following amounts:
                                    Payments made under an
                                      interim distribution                                                 0.00
                                    Administrative expenses                                            1,775.00
                                    Bank service fees                                                     25.00
                                    Other payments to creditors                                            0.00
                                    Non-estate funds paid to 3rd Parties                                   0.00
                                    Exemptions paid to the debtor                                          0.00
                                    Other payments to the debtor                                           0.00
                             Leaving a balance on hand of 1                         $                  6,200.00
       The remaining funds are available for distribution.

               5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
       account.




              1 The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest
earned prior to disbursement will be distributed pro rata to creditors within each priority category. The trustee may
receive additional compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on
account of the disbursement of the additional interest.

      UST Form 101-7-TFR (05/1/2011)
         Case 18-80853              Doc 39  Filed 11/08/18 Entered 11/08/18 10:18:48 Desc Main
                                              Document
                 6. The deadline for filing non-governmental Page in
                                                             claims 2 this
                                                                      of 9case was 09/13/2018
       and the deadline for filing governmental claims was 10/15/2018. All claims of each class
       which will receive a distribution have been examined and any objections to the allowance
       of claims have been resolved. If applicable, a claims analysis, explaining why payment on any
       claim is not being made, is attached as Exhibit C .

                 7. The Trustee's proposed distribution is attached as Exhibit D .

               8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
       $1,550.00. To the extent that additional interest is earned before case closing, the maximum
       compensation may increase.

                The trustee has received $0.00 as interim compensation and now requests the
       sum of $1,550.00, for a total compensation of $1,550.00. 2 In addition, the trustee
       received reimbursement for reasonable and necessary expenses in the amount of $0.00
       and now requests reimbursement for expenses of $53.86, for total expenses of
              2
       $53.86.

               Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
       foregoing report is true and correct.

       Date: 10/30/2018                    By: /s/JOSEPH D. OLSEN
                                               Trustee, Bar No.:




       STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
       Act exemption 5 C.F.R. §1320.4(a)(2) applies.




            2 If the estate is administratively insolvent, the dollar amounts reflected in this paragraph
may be higher than the amounts listed in the Trustee's Proposed Distribution (Exhibit D)

       UST Form 101-7-TFR (05/1/2011)
                      Case 18-80853                     Doc 39      Filed 11/08/18 Entered 11/08/18 10:18:48                                       Desc Main
                                                                      Document     Page 3 of 9
                                                                                                                                                                       Exhibit A


                                                                              Form 1                                                                                   Page: 1

                                            Individual Estate Property Record and Report
                                                             Asset Cases
Case Number: 18-80853                                                                 Trustee:        (330400)     JOSEPH D. OLSEN
Case Name:         PADILLA, BENJAMIN C                                                Filed (f) or Converted (c): 04/17/18 (f)
                   GALDAMEZ, JESSICA V                                                §341(a) Meeting Date:        05/29/18
Period Ending: 10/30/18                                                               Claims Bar Date:             09/13/18

                                1                                     2                          3                       4                    5                   6

                     Asset Description                             Petition/            Estimated Net Value          Property            Sale/Funds          Asset Fully
          (Scheduled And Unscheduled (u) Property)               Unscheduled       (Value Determined By Trustee,    Abandoned            Received by      Administered (FA)/
                                                                    Values            Less Liens, Exemptions,       OA=§554(a)            the Estate       Gross Value of
Ref. #                                                                                    and Other Costs)                                                Remaining Assets

 1        625 David Street, Lake in the Hills, IL 60156-00          228,005.00                           0.00                                      0.00                    FA

 2        2005 Volkswagen Toureg, 105,000 miles, Location:            2,847.00                           0.00                                      0.00                    FA

 3        2003 Toyota Echo, 80,000 miles, Location: 625 Da            1,788.00                           0.00                                      0.00                    FA

 4        2004 Toyota Sequoia, 110,000 miles, Location: 62            2,089.00                           0.00                                      0.00                    FA

 5        2005 Peterbilt 387, 1,100,000 miles, Location: 6           10,000.00                       7,000.00                                  8,000.00                    FA

 6        2017 Great Dane, 18,000 miles. Entire property v           18,000.00                           0.00                                      0.00                    FA

 7        HOUSEHOLD GOODS AND FURNISHINGS                             1,000.00                           0.00                                      0.00                    FA

 8        CLOTHES                                                         200.00                         0.00                                      0.00                    FA

 9        1 dog, no commercial value. Location: 625 David                   0.00                         0.00                                      0.00                    FA

10        Cash                                                             50.00                         0.00                                      0.00                    FA

11        Checking: US Bank ...6402                                       980.17                         0.00                                      0.00                    FA

12        Checking: Bank of America - ...3181                              17.33                         0.00                                      0.00                    FA

13        Checking: Bank of America - ...6844 Trans Moran                  44.04                         0.00                                      0.00                    FA

14        Checking: Bank of America Defenders of Wildlife             1,261.63                           0.00                                      0.00                    FA

15        Trans Moran LLC Location: 625 David Street, Lake                  0.00                         0.00                                      0.00                    FA

16        Security dep. and prepayments: Ooida Truck Insur            1,000.00                           0.00                                      0.00                    FA

17        2017 Tax Year Refund: Federal                               1,807.00                           0.00                                      0.00                    FA

18        Term life insurance through employer, no cash su                  0.00                         0.00                                      0.00                    FA

 18      Assets      Totals (Excluding unknown values)             $269,089.17                    $7,000.00                                   $8,000.00                 $0.00



      Major Activities Affecting Case Closing:

      Initial Projected Date Of Final Report (TFR):                                     Current Projected Date Of Final Report (TFR):




                                                                                                                                        Printed: 10/30/2018 08:15 AM   V.14.14
                         Case 18-80853                  Doc 39         Filed 11/08/18 Entered 11/08/18 10:18:48                                                    Desc Main
                                                                         Document     Page 4 of 9
                                                                                                                                                                                      Exhibit B


                                                                                     Form 2                                                                                            Page: 1

                                                   Cash Receipts And Disbursements Record
Case Number:         18-80853                                                                           Trustee:              JOSEPH D. OLSEN (330400)
Case Name:           PADILLA, BENJAMIN C                                                                Bank Name:            Rabobank, N.A.
                     GALDAMEZ, JESSICA V                                                                Account:              ******9866 - Checking Account
Taxpayer ID #:       **-***0083                                                                         Blanket Bond:         $1,500,000.00 (per case limit)
Period Ending: 10/30/18                                                                                 Separate Bond: N/A

   1             2                           3                                        4                                                   5                    6                  7

 Trans.     {Ref #} /                                                                                                                 Receipts        Disbursements            Checking
  Date      Check #           Paid To / Received From                Description of Transaction                      T-Code              $                  $               Account Balance
07/10/18       {5}         Lee Auction Service               SALES PROCEEDS-PERSONAL PROPERTY                      1129-000                8,000.00                                   8,000.00
07/17/18       101         Maggio Truck Center               Towing Peterbilt from Lake in the Hills, IL, to       2420-000                                        975.00             7,025.00
                                                             Lee's Auction in Belvidere, IL
07/31/18                   Rabobank, N.A.                    Bank and Technology Services Fee                      2600-000                                         10.00             7,015.00
08/02/18       102         Lee Auction Service               AUCTIONEER'S FEES                                     2500-000                                        800.00             6,215.00
08/31/18                   Rabobank, N.A.                    Bank and Technology Services Fee                      2600-000                                         10.00             6,205.00
09/28/18                   Rabobank, N.A.                    Bank and Technology Services Fee                      2600-000                                          5.00             6,200.00

                                                                                    ACCOUNT TOTALS                                         8,000.00             1,800.00           $6,200.00
                                                                                              Less: Bank Transfers                             0.00                  0.00
                                                                                    Subtotal                                               8,000.00             1,800.00
                                                                                              Less: Payments to Debtors                                              0.00
                                                                                    NET Receipts / Disbursements                          $8,000.00            $1,800.00

                                  Net Receipts :         8,000.00
                                                                                                                                            Net             Net                    Account
                                    Net Estate :        $8,000.00                   TOTAL - ALL ACCOUNTS                                  Receipts     Disbursements               Balances

                                                                                    Checking # ******9866                                  8,000.00             1,800.00              6,200.00

                                                                                                                                          $8,000.00            $1,800.00           $6,200.00




{} Asset reference(s)                                                                                                                              Printed: 10/30/2018 08:15 AM        V.14.14
                   Case 18-80853            Doc 39       Filed 11/08/18 Entered 11/08/18 10:18:48               Desc Main
                                                           Document     Page 5 of 9
Printed: 10/30/18 08:16 AM                                                                                                     Page: 1

                                        Exhibit "C" - Analysis of Claims Register
                                           Case: 18-80853 PADILLA, BENJAMIN C

  Case Balance:            $6,200.00         Total Proposed Payment:     $6,200.00             Remaining Balance:         $0.00

                                                           Amount       Amount        Paid           Claim      Proposed       Remaining
Claim #   Claimant Name                  Type               Filed       Allowed      to Date        Balance     Payment          Funds

          Attorney Joseph D Olsen      Admin Ch. 7         1,097.25      1,097.25       0.00         1,097.25       1,097.25      5,102.75
          <3110-00 Attorney for Trustee Fees (Trustee Firm)>
          JOSEPH D. OLSEN              Admin Ch. 7              53.86      53.86        0.00           53.86          53.86       5,048.89
          <2200-00 Trustee Expenses>
          JOSEPH D. OLSEN              Admin Ch. 7         1,550.00      1,550.00       0.00         1,550.00       1,550.00      3,498.89
          <2100-00 Trustee Compensation>

   1      BMO Harris Bank NA           Unsecured          22,846.03     22,846.03       0.00        22,846.03        914.57       2,584.32
   2      American Express National    Unsecured          12,933.67     12,933.67       0.00        12,933.67        517.76       2,066.56
          Bank
   3      American Express National    Unsecured          14,366.17     14,366.17       0.00        14,366.17        575.11       1,491.45
          Bank
   4      Capital One Bank (USA),      Unsecured           2,220.65      2,220.65       0.00         2,220.65         88.90       1,402.55
          N.A.
   5      American Express National    Unsecured                78.28      78.28        0.00           78.28           3.13       1,399.42
          Bank
   6      U.S. Bank National           Unsecured           6,797.20      6,797.20       0.00         6,797.20        272.11       1,127.31
          Association
   7      Department Stores National   Unsecured           1,438.31      1,438.31       0.00         1,438.31         57.58       1,069.73
          Bank
   8      Citibank, N.A.               Unsecured           6,100.28      6,100.28       0.00         6,100.28        244.21        825.52
   9      PYOD, LLC its successors     Unsecured          10,103.33     10,103.33       0.00        10,103.33        404.46        421.06
          and assigns as assignee
   10     PYOD, LLC its successors     Unsecured           2,226.55      2,226.55       0.00         2,226.55         89.13        331.93
          and assigns as assignee
   11     Department Stores National   Unsecured           2,271.83      2,271.83       0.00         2,271.83         90.95        240.98
          Bank
   12     PYOD, LLC its successors     Unsecured           5,686.31      5,686.31       0.00         5,686.31        227.64         13.34
          and assigns as assignee
   13     Quantum3 Group LLC as        Unsecured               176.63     176.63        0.00          176.63           7.07          6.27
          agent for
   14     Capital One, N.A.            Unsecured               156.58     156.58        0.00          156.58           6.27          0.00
                   Case 18-80853             Doc 39           Filed 11/08/18 Entered 11/08/18 10:18:48                              Desc Main
                                                                Document     Page 6 of 9
Printed: 10/30/18 08:16 AM                                                                                                                        Page: 2

                                          Exhibit "C" - Analysis of Claims Register
                                            Case: 18-80853 PADILLA, BENJAMIN C

  Case Balance:        $6,200.00              Total Proposed Payment:              $6,200.00                    Remaining Balance:           $0.00

                                                               Amount             Amount               Paid           Claim          Proposed     Remaining
Claim #   Claimant Name                    Type                 Filed             Allowed             to Date        Balance         Payment        Funds


                      Total for Case 18-80853 :               $90,102.93         $90,102.93             $0.00       $90,102.93        $6,200.00




                                                                      CASE SUMMARY
                                                   Amount            Amount               Paid             Proposed              % paid
                                                    Filed            Allowed             to Date           Payment

          Total Administrative Claims :           $2,701.11          $2,701.11                $0.00         $2,701.11       100.000000%

             Total Unsecured Claims :         $87,401.82            $87,401.82                $0.00         $3,498.89            4.003223%
           Case 18-80853        Doc 39       Filed 11/08/18 Entered 11/08/18 10:18:48                Desc Main
                                               Document     Page 7 of 9


                                  TRUSTEE'S PROPOSED DISTRIBUTION                                        Exhibit D

             Case No.: 18-80853
             Case Name: PADILLA, BENJAMIN C
             Trustee Name: JOSEPH D. OLSEN
                                                Balance on hand:                          $             6,200.00
              Claims of secured creditors will be paid as follows:

Claim         Claimant                              Claim Allowed Amount Interim Payments               Proposed
No.                                               Asserted       of Claim          to Date              Payment
                                                       None
                                                Total to be paid to secured creditors:    $                 0.00
                                                Remaining balance:                        $             6,200.00

              Applications for chapter 7 fees and administrative expenses have been filed as follows:
Reason/Applicant                                              Total Requested Interim Payments        Proposed
                                                                                        to Date       Payment
Trustee, Fees - JOSEPH D. OLSEN                                       1,550.00                0.00        1,550.00
Trustee, Expenses - JOSEPH D. OLSEN                                      53.86                0.00           53.86
Attorney for Trustee, Fees - Attorney Joseph D Olsen                  1,097.25                0.00        1,097.25
                            Total to be paid for chapter 7 administration expenses:       $             2,701.11
                            Remaining balance:                                            $             3,498.89

               Applications for prior chapter fees and administrative expenses have been filed as follows:
Reason/Applicant                                              Total Requested Interim Payments        Proposed
                                                                                        to Date       Payment
                                                       None
                            Total to be paid for prior chapter administrative expenses:   $                 0.00
                            Remaining balance:                                            $             3,498.89

             In addition to the expenses of administration listed above as may be allowed by the
        Court, priority claims totaling $0.00 must be paid in advance of any dividend to
        general (unsecured) creditors.
              Allowed priority claims are:
Claim         Claimant                                        Allowed Amount Interim Payments           Proposed
No                                                                   of Claim          to Date          Payment
                                                       None




   UST Form 101-7-TFR (05/1/2011)
           Case 18-80853         Doc 39      Filed 11/08/18 Entered 11/08/18 10:18:48                  Desc Main
                                               Document     Page 8 of 9




                                                 Total to be paid for priority claims:      $                0.00
                                                 Remaining balance:                         $            3,498.89
              The actual distribution to wage claimants included above, if any, will be the proposed
        payment less applicable withholding taxes (which will be remitted to the appropriate taxing
        authorities).

            Timely claims of general (unsecured) creditors totaling $ 87,401.82 have been allowed and
        will be paid pro rata only after all allowed administrative and priority claims have been paid in full.
        The timely allowed general (unsecured) dividend is anticipated to be 4.0 percent,
        plus interest (if applicable).
              Timely allowed general (unsecured) claims are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments            Proposed
No                                                                   of Claim          to Date           Payment
  1            BMO Harris Bank NA                                     22,846.03                 0.00         914.57
  2            American Express National Bank                         12,933.67                 0.00         517.76
  3            American Express National Bank                         14,366.17                 0.00         575.11
  4            Capital One Bank (USA), N.A.                            2,220.65                 0.00          88.90
  5            American Express National Bank                             78.28                 0.00              3.13
  6            U.S. Bank National Association                          6,797.20                 0.00         272.11
  7            Department Stores National Bank                         1,438.31                 0.00          57.58
  8            Citibank, N.A.                                          6,100.28                 0.00         244.21
  9            PYOD, LLC its successors and assigns as                10,103.33                 0.00         404.46
               assignee
 10            PYOD, LLC its successors and assigns as                 2,226.55                 0.00          89.13
               assignee
 11            Department Stores National Bank                         2,271.83                 0.00          90.95
 12            PYOD, LLC its successors and assigns as                 5,686.31                 0.00         227.64
               assignee
 13            Quantum3 Group LLC as agent for                           176.63                 0.00              7.07
 14            Capital One, N.A.                                         156.58                 0.00              6.27
                             Total to be paid for timely general unsecured claims:          $            3,498.89
                             Remaining balance:                                             $                0.00




  UST Form 101-7-TFR (05/1/2011)
           Case 18-80853         Doc 39      Filed 11/08/18 Entered 11/08/18 10:18:48                 Desc Main
                                               Document     Page 9 of 9




            Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been
        allowed and will be paid pro rata only after all allowed administrative, priority and timely filed
        general (unsecured) claims have been paid in full. The tardily filed claim dividend is anticipated
        to be 0.0 percent, plus interest (if applicable).

              Tardily filed general (unsecured) claims are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments           Proposed
No                                                                   of Claim          to Date          Payment
                                                      None
                            Total to be paid for tardy general unsecured claims:          $                  0.00
                            Remaining balance:                                            $                  0.00

             Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
        ordered subordinated by the Court totaling $ 0.00 have been allowed and will be paid
        pro rata only after all allowed administrative, priority and general (unsecured) claims have been paid
        in full. The dividend for subordinated unsecured claims is anticipated to be 0.0 percent,
        plus interest (if applicable).
              Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims
        ordered subordinated by the Court are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments           Proposed
No                                                                   of Claim          to Date          Payment
                                                       None
                                                Total to be paid for subordinated claims: $                  0.00
                                                Remaining balance:                        $                  0.00




  UST Form 101-7-TFR (05/1/2011)
